38 N.Y.2d 726 (1975)
Norbert B. Conklin, Appellant,
v.
State of New York, Respondent. (Claim No. 51655.)
Court of Appeals of the State of New York.
Argued October 22, 1975.
Decided November 20, 1975.
Joseph Lite, P. C., for appellant.
Louis J. Lefkowitz, Attorney-General (Joseph F. Gibbons and Ruth Kessler Toch of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*727MEMORANDUM.
Generally, a lessee is entitled to recover the value of fixtures placed by him on the condemned property, when he is entitled to remove them at the expiration of the lease (Marraro v State of New York, 12 N.Y.2d 285). On the record before us, we cannot conclude that claimant has met his burden of establishing his ownership of the fixtures at the date of the appropriation and the liability of the State to him. The record reveals that the fixtures were not on the condemned property at the time of the appropriation and, hence, there is no proof of a taking by the State.
The scope of our review here is limited to the determination that there is evidence in the record supporting the finding by the Appellate Division that claimant failed to establish his ownership of the property. (See Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 108, p 452.) Accordingly, the order of the Appellate Division is affirmed, without costs.
Order affirmed.